Citation Nr: 0014574	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the appellant's hearing loss and his 
period of active military service.


CONCLUSION OF LAW

A well grounded claim for service connection for hearing loss 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for hearing loss.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as sensorineural hearing loss, to a degree of 
at least 10 percent within one year after separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the medical 
findings for hearing loss and the appellant's period of 
active military service.  Hearing loss is first documented on 
VA outpatient treatment in May 1997.  Service medical records 
are missing.  The appellant argues that his hearing loss is 
directly related to noise exposure in service, particularly 
his work as a military policeman and small arms weapons 
mechanic.  The Board has considered the appellant's February 
1999 sworn testimony and his other statements of record 
regarding the alleged relationship between the development of 
hearing loss and noise exposure in service.  However, as a 
lay person, the appellant is not competent to offer medical 
opinions and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Accordingly, the Board finds that the claim for service 
connection for hearing loss is not well grounded.

We note that, where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions, 
and to carefully consider the benefit of the doubt doctrine 
under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet.App. 
365 (1991).  The Board believes that the discussion above 
adequately explains the findings and conclusions based on the 
applicable law.  Additionally, the Board believes that, as 
the claim is not well grounded as a threshold matter, 
application of the 38 U.S.C.A. § 5107(b) is not warranted.

Under 38 U.S.C.A. § 5103(a), the VA is obligated to advise 
claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

Service connection for hearing loss is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

